Notice of Pre-AIA  or AIA  Status
Claims 1-3, 5-11, 13, 14, 16-20 are allowed.
This action is responsive to the Amendment filed on 9/24/2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(i)	The independent claims are allowable because the prior arts made of record do not teach generate a content item summary … based at least in part on the estimated distraction level; determine an estimated user access duration for the content item summary based on the contextual metadata; determine that the estimated user access duration is shorter than an estimated consumption duration of the content item summary; in response to determining that the estimated user access duration is shorter than the estimated consumption duration, based on the estimated distraction level and the estimated user access duration, divide the content item summary into a plurality of summary segments; and convey the content item summary for output on one or more output devices in a plurality of temporally separated output sessions corresponding to the plurality of summary segments, wherein the estimated distraction level indicates an estimated interruption frequency for the user during consumption of the content item summary.
An updated search revealed 
(a)	prior art that teaches generate a content item summary … based at least in part on the estimated distraction level, 
(b)	prior art that teaches a ordering content according content length and complexity, and
(c)	in response to determining that the estimated user access duration is shorter than the estimated consumption duration, based on the estimated distraction level and the estimated user access duration, divide content into a plurality of summary segments; and convey the content for output on one or more output devices in a plurality of temporally separated output sessions corresponding to the plurality of content segments, without referencing summarization of content.
However the updated search did not reveal any other prior art teaching generate a content item summary … based at least in part on the estimated distraction level; determine an estimated user access duration for the content item summary based on the contextual metadata; determine that the estimated user access duration is shorter than an estimated consumption duration of the content item summary; in response to determining that the estimated user access duration is shorter than the estimated consumption duration, based on the estimated distraction level and the estimated user access duration, divide the content item summary into a plurality of summary segments; and convey the content item summary for output on one or more output devices in a plurality of temporally separated output sessions corresponding to the plurality of summary segments, wherein the estimated distraction level indicates an estimated interruption frequency for the user during consumption of the content item summary.
(ii)	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed. 
(iii)	The claimed limitations are novel and non-obvious over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mahmoud (US 10062101 B2) teaches ordering content according content length and complexity, cited in IDS dated 6/29/2020


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178